Citation Nr: 9923502	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 80 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for an 
evaluation in excess of 80 percent for bilateral hearing 
loss, as well as his claim of entitlement to a total rating 
based on individual unemployability by reason of a service-
connected disability.

Prior to his hearing before a Member of the Board in June 
1998, the veteran submitted additional evidence for 
consideration in connection with the current issues on appeal 
without initial review by the RO.  As the veteran submitted a 
waiver of his procedural right to have that evidence reviewed 
by the RO, the Board will consider this evidence at this 
time.  See 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently manifests level VII hearing in his 
right ear and level V hearing in his left ear.

3.  The veteran's only service-connected disability is 
bilateral hearing loss, rated as 80 percent disabling.

4.  The veteran's service-connected bilateral hearing loss 
does not preclude all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6103 (1998 & 1999).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed.  Accordingly, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107. 





I.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The Board also notes that the differences 
between the former criteria and the revised criteria are 
relatively minor; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In this case, service connection was granted in July 1987 for 
bilateral hearing loss, initially rated as 30 percent 
disabling.  This disability evaluation was increased to 80 
percent by an August 1989 rating decision, effective from 
March 1988, which has since remained in effect.  As the 80 
percent evaluation has been in effect for over five years, it 
is protected and cannot be reduced without evidence of 
sustained improvement.  See 38 C.F.R. § 3.344.  The Board 
also notes that the rating criteria for evaluating hearing 
loss has been revised since the August 1989 rating decision.  
However, in no event shall a readjustment in the rating 
schedule cause a veteran's disability rating in effect on the 
effective date of the readjustment to be reduced unless an 
improvement in the veteran's disability is shown to have 
occurred.  38 U.S.C.A. § 1155 (West 1991).

The veteran now claims that his bilateral hearing loss is 
more severely disabling than reflected in the 80 percent 
evaluation.  In connection with his claim, the veteran was 
afforded a VA audiological evaluation in September 1996, at 
which time puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Avg.
RIGHT
75
95
90
105
91
LEFT
50
70
85
90
74

Speech recognition scores were 72 percent for the right ear 
and 80 percent for the left.  Based on these findings, the 
examiner concluded that the veteran demonstrated a severe to 
profound mixed hearing loss in the right ear and a moderate 
to severe sensorineural hearing loss in the left ear.  He 
also classified speech recognition scores as "good" in the 
right ear and "very good" in the left.  The audiologist 
recommended that the veteran be evaluated and fitted for 
hearing aids. 

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results yields a numerical designation of level VII for the 
right ear (between 90 and 97 percent average puretone decibel 
hearing loss, with between 68 and 74 percent speech 
discrimination), and level V for the left ear (between 74 and 
81 percent average puretone decibel hearing loss, with 
between 76 and 82 percent speech discrimination).  Entering 
the category designations for each ear into Table VII 
produces a disability percentage evaluation of 30 percent, 
under Diagnostic Code 6103. 

The Board also considered several private audiological 
evaluations submitted by the veteran.  The veteran was 
evaluated by PCC Audiology in October 1996 and December 1997.  
In October 1996, the audiological readings for the right ear, 
in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) were 
75, 85, 90, and 95, respectively, for an average of 86.  
Audiological readings for the left ear at those same levels 
were 45, 70, 90, and 95, respectively, for an average of 70.  
Speech recognition scores were 20 percent in the right ear 
and 76 in the left.  In December 1997, audiological readings 
for the right ear at 1000, 2000, 3000, and 4000 Hz were 80, 
90, 95, and 100, respectively, for an average of 91.  
Audiological readings for the left ear at those same levels 
were 45, 70, 85, and 90, respectively, for an average of 
72.5.  Speech recognition scores were 75 percent and 92 
percent in the right and left ears, respectively.  Applying 
both sets of criteria found in 38 C.F.R. § 4.87 at Tables VI 
and VII to these examination results does not produce a 
disability evaluation in excess of the currently assigned 80 
percent.  

Finally, an audiological evaluation by Midwest Hearing in 
April 1997 showed puretone thresholds for the right ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hz to be 50, 75, 85, 
and 90, respectively, for an average of 75.  Puretone 
thresholds for the left ear at those same Hz levels were 75, 
95, 100, and 100, for an average of 92.5.  Speech recognition 
scores were 75 percent in the right ear and 92 percent for 
the left.  These findings also do not produce a disability 
evaluation in excess of the currently assigned 80 percent 
under either set of criteria for evaluating hearing loss.

Based on the foregoing, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 80 percent for bilateral 
hearing loss under both the former and the revised criteria.  
The Board appreciates the various statements by the veteran 
and his daughter, including their testimony presented at a 
hearing before the undersigned Member of the Board in June 
1998.  In the case of hearing loss evaluations, because the 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered, the record currently 
affords no basis for assignment of a rating in excess of 80 
percent.  See Lendenmann, 3 Vet. App. at 349.  The veteran, 
of course, may apply to reopen his claim for increased 
compensation at any time if his hearing loss progresses 
significantly. 

II.  Total Rating Based on Individual 
Unemployability by Reason of a Service-
Connected Disability

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.         §§ 3.340, 3.341, 4.16.  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b). 

In this case, the veteran's only service-connected disability 
is bilateral hearing loss, rated as 80 percent disabling.  
Hence, the combined disability evaluation is 80 percent, 
thereby rendering the veteran initially eligible for 
individual unemployability.  See 38 C.F.R. § 4.25, Table I.  
However, as the record does not include medical evidence 
which shows that this disability has caused unemployability, 
the claim of entitlement to a total rating based on 
individual unemployability by reason of a service-connected 
disability must be denied.

The veteran has indicated that he had last worked at the Fort 
Sill Indian School as a maintenance worker in 1974.  He 
testified at his hearing, however, that he last worked 
sometime in the 1980's at Green Thumb where he was forced to 
quit because of balance problems.  He reported that most of 
his past employment involved manual labor, particularly 
stucco and brick work.  In his VA Form 9 dated in September 
1997, the veteran indicated that he was unable to work safely 
in any environment because of his severe hearing loss.  This 
assertion was later contradicted when he stated at his 
hearing that he was unable to secure and maintain employment 
because of vertigo. 

Based on the clinical findings, however, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran is unable to secure or maintain employment due to 
his service-connected hearing loss.  The Board emphasizes 
that, even if the veteran's vertigo renders him unemployable, 
service connection has not been established for this 
condition.  A January 1997 rating decision specifically 
denied service connection for vertigo, finding that no 
medical evidence related the veteran's vertigo to his period 
of service or to his service-connected hearing loss.  

The evidence further shows that the veteran's inability to 
secure or maintain employment has been attributed to his 
nonservice-connected peripheral neuropathy with associated 
muscle weakness.  In correspondence received in October 1997, 
the Office of Personnel Management stated that the veteran 
had been approved for disability retirement on the primary 
basis of neuropathy.  In a letter received in February 1977, 
Bruce V. Saylor, M.D., noted the veteran's seventeen-year 
history of peripheral muscular weakness.  Dr. Saylor stated 
that the veteran first noticed trouble walking approximately 
fifteen years ago.  He also commented that the veteran 
currently had difficulty walking down stairs and that 
weakness in his feet had progressed during the past year.  
Dr. Saylor concluded that the veteran currently had extreme 
weakness in the hands, legs and back and was unable to 
perform his usual duties.  The diagnoses were primary motor 
neuropathy of undetermined etiology, muscle tension 
headaches, and chronically infected ears.

In a letter dated in February 1998, Jose F. Collado, M.D., 
discussed the veteran's history of coronary heart disease, 
chronic obstructive pulmonary disease, congestive heart 
failure, vertigo, chronic peripheral neuropathy and 
osteoarthritis.  This history included a coronary bypass in 
1986, as well as a cholestectomy and appendectomy.  In 
addition, VA outpatient treatment reports dated from May 1995 
through November 1997 also show that the veteran was seen for 
otitis media, vertigo, hypertension, arteriosclerotic heart 
disease, angina, a coronary artery bypass graft, pain in his 
left wrist, osteoarthritis, and peripheral neuropathy.  None 
of these reports, however, includes a medical opinion which 
indicates that the veteran's inability to secure or maintain 
employment is attributed to his bilateral hearing loss.

Finally, the Board notes that while the veteran may be 
currently unemployed, current unemployment or difficulties in 
obtaining employment are not dispositive of the total rating 
for compensation issue.  As the Court stated in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), "[T]he question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Here, the evidence does not show that 
the veteran's service-connected bilateral hearing loss 
renders him unable to secure or maintain substantially 
gainful employment. 

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected bilateral hearing loss.  Consequently, since a 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application and a total 
evaluation based on individual unemployability by reason of a 
service-connected disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

An evaluation in excess of 80 percent for bilateral hearing 
loss is denied.

Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

